The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 22 are indefinite on lines 4-6 of the claims because it is not clear what one means by “displaying, via the touch-screen graphical display, a second control interface of the control application, the first control interface comprising indications of multiple zones in the media playback system”.  Perhaps, the second control interface, and not the first control interface, comprises the indications of multiple zones in the media playback system.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-13, 15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2017/0242653).
Regarding claims 1, 13, and 15, Lang discloses a method and a system including at least one playback device (PBD) and a first network microphone device (NMD), and a tangible non-transitory computer-readable medium having stored therein instructions (see para. 0109, for example) executable by one or more processors to cause one or more devices to perform the method (see figures 1-8D, for example), comprising:  creating a first device space (e.g., first zone) of a media playback system representing an association between the first NMD and the at least one PBD in the media playback system, wherein creating the first zone comprises:  (i) removing the first NMD from a second device space (e.g., second zone) if the first NMD is assigned to the second zone; (ii) assigning the first NMD to the first zone (see para. 0118-0119, regarding “CR 522 may seek within communicative range of CR 522, network microphone devices that are available for assignment.  In one instance, CR 522 may display a list of found network microphone devices, and prompt the user to select a network microphone device for assignment.  …Determining that NMD 512 is available for assignment may involve determining that NMD 512 is capable of communication with the local playback network, …”; see also, para. 0124, regarding “interface 822 of FIG. 8B shows a message box 824 that indicates one or more network microphone devices have been detected (and available for assignment)”); (iii) removing the at least one PBD from a third device space (e.g., third zone) if the at least one PBD belongs to the third zone; and (iv) assigning the at least one PBD to the first zone (see para. 0069, regarding “changes to configurations of the media playback system 100 may also be performed by a user using the control device 300.  The configuration changes may include adding/removing one or more playback device to/from a zone, …”); and designating the at least one PBD as default PBD(s) for the first NMD in the first zone, wherein the first NMD controls the at least one PBD as the default PBD(s) when receiving a voice command that includes a playback command (see para. 0115, regarding “designation of default playback devices in a media playback system may involve assigning a network microphone device to one or more playback devices in the media playback system, such that the one or more playback devices become the designated default playback devices for functions associated with the network microphone device”) unless the voice command includes a command designating another PBD as a target for the voice command (see para. 0207, regarding “the voice command may include a particular zone in which to execute a command (e.g., 
	Regarding claims 3, 4, and 18, the at least one PBD comprises a first playback device configured as front channels of a bonded group and one or more second playback devices configured as surround channels of the bonded group (see para. 0058, regarding “”the playback device 200 and one other playback device may be paired [or bonded] to play two separate audio components of audio content” which include front channels; see also para. 0346, regarding that the bonded group of playback devices can include PBD(s) configured as front channels and surround “rear” channels).  Designating the at least one PBD as default PBD(s) for the first NMD in the first zone comprises designating the first PBD as the default PBD when in a lean-out listening mode (e.g., streaming mode) and designating the one or more second PBD(s) as the default PBD(s) when in a lean-in listening mode (e.g., line-in mode).  Note:  Lang teaches that the media playback system can have “a line-in connection” which is considered the claimed “lean-in listening mode” and can have a “streaming” connection which is considered the claimed “lean-out listening mode” (see para. 0081-0082), wherein the first and/or second PBD(s) can be designed as the default PBD in either/both listening modes as claimed.
	Regarding claims 5 and 19, the at least one PBD comprises a first PBD configured as a left channel of a bonded pair and a second PBD configured as a right channel of a bonded pair (see para. 0058).  Designating the first PBD as the default PBD(s) comprises designating the first PBD and the second PBD as the default PBD(s).  See para. 0115, regarding “one or more playback devices become the designated default playback devices…”
	Regarding claims 6 and 20, the at least one PBD comprises a first PBD configured as front channels of a bonded group (see para. 0058), the first PBD comprises the first NMD (see para. 0089, regarding that a PBD may comprise a NMD), and one or more second PBD(s) configured as surround channels of the bonded group (see para. 0346, regarding that a PBD can be configured as front channels or surround “rear” channels).  Designating the at least one PBD as default PBD(s) for the first NMD in the first zone comprises designating the first PBD as the default PBD(s).  See para. 0115, regarding “one or more playback devices become the designated default playback devices…”

	Regarding claims 9 and 21, creating the first zone of the media playback system representing the association between the first NMD and at least one PBD in the media playback system comprises:  displaying, via a touch-screen graphical display, a first control interface of a control application, the first control interface comprising indications of multiple available NMDs in the media playback system (see figure 8B, for example); and receiving, via the touch-screen graphical interface, input data indicating a selection of the first NMD from among the multiple available NMDs (see figure 8C, for example, regarding that NMD 512 was selected.).
	Regarding claims 10 and 22, creating the first zone of the media playback system representing the association between the first NMD and at least one PBD in the media playback system further comprises:  displaying, via the touch-screen graphical display, a second control interface of the control application, the control interface comprising indications of multiple zones in the media playback system; and receiving, via the touch-screen graphical display, input data indicating a selection of a first zone from among the multiple zones (see figure 8D, for example), wherein the first zone comprises the at least one PBD (see para. 0115, regarding “one or more playback devices become the designated default playback devices…”).
	Regarding claim 11, a first listening mode is assigned to the first zone.  See para. 0347, regarding “configuring the equalizer settings for the individual PBD’s” in a particular zone to a “ ‘jazz’ setting” (e.g., the claimed “first listening mode”).  See also, para. 0046, regarding “shuffle mode”, “repeat mode”, “cross fade mode”.  See also, para. 0119, regarding “night mode”.
	Regarding claim 12, an input is received corresponding to a selection of a second listening mode for the at least one playback device (e.g., selecting a mode to play music).  The first NMD is disabled and a second NMD is enabled for the at least one PBD after receiving the input (e.g., in response to a voice command to play music and “in response to determining that the primary networked microphone device is .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2017/0242653), as applied to claims 1 and 15 above, in further view of Wilberding et al. (US 2016/0011848).
Lang discloses the invention as claimed, including generating a name for the first zone when creating the first zone (see para. 0061), but fails to specifically teach that the name of the zone is generated based on at least a name associated with the at least one PBD.  Wilberding discloses a media playback system and method including generating names for PBD(s) to correspond to the name of a particular zone to which the PBD belongs (see para. 0088), in the same field of endeavor, for the purpose of using the same names for PBD(s) and zones to which they belong (e.g., “living room”, “kitchen”, etc.) thereby improving the operation of the media system by using a common name for the zone and all devices associated with the zone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lang, in view of Wilberding, such that when generating a name for the first zone 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 27, 2021